Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Actions
2.	 Claims 1-20 are pending.

Response to Argument
3.	Applicant's arguments filed on 08/23/2022  have been fully considered but are moot in view of new ground(s) of rejection.  

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 1-2, 10-11 and 19-20  are rejected under 35 U.S.C. 103 as being unpatentable over Ponnuswamy (US 20180227176 A1) hereinafter referred as Ponnuswamy in view of Love et al. (US 9836183 B1 ) hereinafter referred as Love and further in view of  Singh et al. (US 20160337211 A1) herein after referred as Singh.

Regarding claim 1, Ponnuswamy discloses a method comprising:  
obtaining, by a device, a set of device classification rules, each device classification rule specifying one or more attributes from a set of attributes and being configured to assign a device type to an endpoint in a network when the endpoint exhibits the one or more attributes specified by that rule   ([see paragraph 0047-0048 and Fig. 2] ] A target device profile generation framework 102 and/or a configuration engine 108 may be implemented or executed as part of an Expert system, Rule-Based system, Self-Learning system, or Machine-Learning system, which implements Machine Intelligence or Artificial Intelligence techniques… a supervised machine learning system for obtaining a target device profile [0061] with reference to FIG. 2, a global dataset 212 includes multiple sets of device data 204c-d. As illustrated, device data 204c includes attributes 206c and behaviors 208c of one client device. Device data 204d includes attributes and behaviors of another client device. [0050] a classifier function 216 determines classifications 218 for one or more sets of device data. A classifier function 216 is applied to a set of device data to determine a particular class, of a candidate set of classes, for the set of device data. Each class includes device data associated with at least one common device attribute. Each class includes device data associated with the same device type. Examples of device types include Apple iPhone 7, Apple iPhone 6, and Samsung Galaxy S6).
 Ponnuswamy may not explicitly disclose forming, by the device, a graphical representation of the set of attributes; performing, by the device, an analysis of the graphical representation of the set of attributes; and providing, by the device, a result of the analysis to a user interface.
However, Love discloses forming, by the device, a graphical representation of the set of attributes ([col 5 lines 48-53, identify attributes indicative of insightful nodes, for instance via the process of FIG. 2 or the above describe techniques, and then designate those insightful nodes before forming a graphical representation of a clustered graph that calls attention to those insightful nodes. (col 1 lines 36-45, where the process 10 may obtaining, for each cluster, a respective subset of nodes in the respective cluster; determining visual attributes of node icons based on attributes of corresponding nodes in the subsets of nodes, each node icon representing one of the nodes in the respective subset of nodes);
performing, by the device, an analysis of the graphical representation of the set of attributes (col. 3 lines 15-28 and Figs. 4 and 5A-B,  with visual attributes indicating information about the respective items, and in some cases, with positioning and sizing such that relationships between these items is apparent to the viewer, for instance, at a single glance. Further may include user selectable inputs by which aspects of the graph data structure may be interrogated, analyzed, and explored to relatively quickly derive insights that would be difficult to otherwise obtain on relatively large data structures. (col 7 lines 38-47 identify a first subset of nodes of the graph as having anomalous values, as indicated by block 16., a value may be deemed anonymous in response to that value falling with an outlier portion of a distribution of the attributes values, for instance, within the cluster or within the graph. For example,  designate as anomalous those nodes having attribute values more than three standard deviations above a mean or more than three standard deviations below the mean); and
providing, by the device, a result of the analysis to a user interface (col. 7 lines 40-49, where the first subset of nodes may be visually identified differently depending upon whether the members of the first subset are outliers on a high side or outliers in a low side…(col. 32 line 40-44   facilitate relatively quick and detailed exploration of a relatively large data set in the form of a graph, as both representative and outlier nodes may be brought to the user's attention while still providing an overarching summary of the structure of the graph. (col. 29 lines 30-43, 66-67 and col 30 lines 1-6,   an updated graphical visualization may be determined based on the resulting subdivided clusters, as indicated by block 420. Block 420 may include performing the operations with reference to blocks 404 through 412 for the newly added clusters or otherwise adjusted clusters. Finally, cause the resulting updated graphical visualization to be displayed as indicated by block 414).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the teaching of Ponnuswamy and to include forming, by the device, a graphical representation of the set of attributes; performing, by the device, an analysis of the graphical representation of the set of attributes; and providing, by the device, a result of the analysis to a user interface using the teaching of Love. One would have been motivated to do so in order to implement less computationally intensive heuristics.
Ponnuswamy in view of Love discloses forming, by the device, a graphical representation of the set of attributes as recited in claim 1 above. Ponnuswamy in view of Love  may not explicitly disclose graphical representation of the set of attributes comprising a plurality of nodes, each of which representing a particular subset of the set of attributes being exhibited by one or more endpoints in the network.
However, Singh discloses graphical representation of the set of attributes comprising a plurality of nodes, each of which representing a particular subset of the set of attributes being exhibited by one or more endpoints in the network (para. [0029]  a graphical display screen containing graphs of various metrics generated by the application analysis computer 150 based on content of reports received from the electronic terminals 102a-102n. The various metrics characterize operation of instances of an application processed by the electronic terminals 102a-102n which have the indicated application processing platform attributes. Referring to FIG. 2, the operational metrics include the number of HTTP requests made by the application 106, the HTTP response latency of the application 106, the processor (e.g., CPU) utilization by the application 106, the non-volatile mass memory (e.g., disk) utilization by the application 106, and memory (e.g., RAM) utilization by the application 106. The electronic terminals 102a-102n for which the statistical metrics are generated have the noted common attributes of being Apple iPad devices using version iOS7 of Apple's operating system and processing version 14.1 1.2 of the application 106. The user, such as an application developer or owner, can define the particular metrics, attributes, timeline, and other constraints on the input data, analysis operations, and/or the visual and/or textual format of the output information from the analysis. [0040] [0040] The application analysis computer 150 can then generate attribute clusters of the reports based on the attributes contained in the reports of one of the metrics clusters which satisfy a defined metric rule. Generation of the attribute cluster may include generating a population classification fanning tree data structure of hierarchical levels of sub-clusters of the reports depending from each of the attribute clusters.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the teaching of Ponnuswamy in view of Love and include graphical representation of the set of attributes comprising a plurality of nodes, each of which representing a particular subset of the set of attributes being exhibited by one or more endpoints in the network using the teaching of Singh. One would have been motivated to do so in order to analyze reports from a number of electronic terminals, thus improving utilization of processing, memory, and network communication resources in an efficient manner.

Regarding claims 2, 11 and 20,  Ponnuswamy in view of Love and further in view of Singh discloses claim 1 as recited above. Ponnuswamy further discloses  wherein the device type is indicative of one or more of: a manufacturer of the endpoint, a model of the endpoint, or a software version associated with the endpoint ( para. [0052] an operating system and version thereof executing on the device; an application and version thereof executing on the device).

Regarding independent claim 10, claim corresponds to independent claim 1 and is therefore rejected for similar reasoning. Ponnuswamy  further discloses an apparatus, comprising: one or more network interfaces ([Fig. 8]; a processor coupled to the one or more network interfaces and configured to execute one or more processes [para. 0197 and Fig. 8[); and a memory configured to store a process that is executable by the processor [(Fig. 8]). 

Regarding claim 19, claim corresponds to independent claim 1 and is therefore rejected for similar reasoning. Ponnuswamy further discloses  a tangible, non-transitory, computer-readable medium storing program instructions that cause a device to execute a process ([ para 0194]). 

6.	Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ponnuswamy (US 20180227176 A1) hereinafter referred as Ponnuswamy in view of Love et al. (US 9836183 B1 ) hereinafter referred as Love in view of  Singh et al. (US 20160337211 A1) hereinafter referred as Singh and further in view of Kohout et al. (US 20180013681 A1) hereinafter referred as Kohout

Regarding claims 3 and 12  Ponnuswamy  in view of Love and further in view of Singh discloses claim 1 as recited above. Love further discloses generating a concept based on the set of attributes, the concept representing a plurality of potential device classification rules (col 13 lines 59-67 and col. 22 line 2-25). Ponnuswamy in view of Love and further in view of Singh may not explicitly  disclose lattice.
However, Kohout discloses lattice (para. [0011] [0062]-[0065], the device generates a traffic classifier using the representation of the communication channel. The device uses machine learning to jointly identify the set of lattice points and one or more parameters of the traffic classifier. The device causes the traffic classifier to analyze network traffic sent via the communication channel).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the teaching of Ponnuswamy in view of Love and further in view of Singh and include lattice using the teaching of Kohout. One would have been motivated to do so in order to jointly optimize both traffic representation itself, as well as the  corresponding classifier, to improve accuracy of the classification results.

7.	Claims 6-9 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ponnuswamy (US 20180227176 A1) hereinafter referred as Ponnuswamy in view of Love et al. (US 9836183 B1 ) hereinafter referred as Love in view of  Singh et al. (US 20160337211 A1) hereinafter referred as Singh and further in view of Convertino et al.(US 20160335260 A1) hereinafter referred as Convertino.

Regarding claims 6 and 15, Ponnuswamy in view of Love and further in view of Singh discloses claim 1 as recited above. Ponnuswamy in view of Love and further in view of Singh may not explicitly disclose generating a master tree representation of the set of device classification rules.
However, Convertino discloses generating a master tree representation of the set of device classification rules ( para. [0119]-[0020] the decision tree is a data structure comprised of a root node, event nodes, branches, and leaf nodes. The root node is a point of origination for all nodes and branches in the decision tree; it represents instances of data to be evaluated against the intended outcome. Classification rules are expressed in a decision tree through event nodes and one or more connected branches. A conjunctive antecedent is represented by an event node connected to a singular branch. A consequent is entered as value in a branch and represents a probability of interest value iteratively inferred from a corresponding matrix. As the values are received from the corresponding matrix they are assigned to the branch of the corresponding classification rule. A decision tree may contain multiple branched paths beginning at the root node and ending at a leaf node. Leaf nodes are terminating points for branched paths and hold values that quantify the composite probability of interest along the branched path. The amount of branches for a decision tree can be determined by the amount of permutations of instances of data in the corresponding matrix. A composite probability of interest for instances of can then be determined by multiplying classification rules along each branch path).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the teaching of Ponnuswamy/Love/Singh and include generating a master tree representation of the set of device classification rules using the teaching of Convertino. One would have been motivated to do so in order to  manage system resources, resolve application errors, and gain insights to into application or end user behavior. The system can automatically identify and recommend new metrics of interest to the user.

Regarding claims 7 and 16,  Ponnuswamy in view of Love and further in view of Singh discloses claim 1 as recited above. Ponnuswamy in view of Love and further in view of Singh may not explicitly disclose using the master tree representation to determine metrics comprising at least one of: measures of conflict among the set of device classification rules, measures of stability of classifications by the device classification rules, or measures of time needed to apply the device classification rules to endpoint devices.
However, Convertino discloses using the master tree representation to determine metrics comprising at least one of: measures of conflict among the set of device classification rules, measures of stability of classifications by the device classification rules, or measures of time needed to apply the device classification rules to endpoint devices (para. [0123] Metric attributes exhibiting the highest possible probability ratios in a metric matrix also exhibit the highest amounts information gain and lowest amounts of entropy. Information gain defines how important a particular attribute is in relation to other attributes. Entropy characterizes the amount uncertainty in a collection of attributes. In each iteration of a sequential rule inference algorithm, a metric matrix is replaced with a sub-matrix. In the metric matrix, a metric attribute with the highest probability ratio is used by the recommendation module 225 to eliminate metric attributes with low probability ratios. As each iterative sub-matrix is filtered from metric attributes with low probability ratios, the amount of entropy in the new sub-matrix is decreased and the amount in information gain increased. Classifications rules generated from sub-matrices with higher information gain and lower entropy contribute to a higher overall predictive accuracy of a decision tree comprised of classification rules).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the teaching of Ponnuswamy/Love/Singh and include using the master tree representation to determine metrics comprising at least one of: measures of conflict among the set of device classification rules, measures of stability of classifications by the device classification rules, or measures of time needed to apply the device classification rules to endpoint devices using the teaching of Convertino. One would have been motivated to do so in order to  manage system resources, resolve application errors, and gain insights to into application or end user behavior. The system can automatically identify and recommend new metrics of interest to the user. 

Regarding claims 8 and 17, Ponnuswamy in view of Love and further in view of Singh discloses claim 1 as recited above. Ponnuswamy in view of Love and further in view of Singh may not explicitly disclose optimizing at least one of the set of device classification rules based on the metrics. 
However, Convertino discloses optimizing at least one of the set of device classification rules based on the metrics ( para [0119-0121]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the teaching of Ponnuswamy/Love/Singh and include optimizing at least one of the set of device classification rules based on the metrics using the teaching of Convertino. One would have been motivated to do so in order to  manage system resources, resolve application errors, and gain insights to into application or end user behavior. The system can automatically identify and recommend new metrics of interest to the user.

Regarding claims 9 and 18,  Ponnuswamy in view of Love and further in view of Singh discloses claim 1 as recited above. Ponnuswamy  in view of Love and further in view of Singh may not explicitly disclose : providing a comparison of the plurality of source systems to the user interface 
However, Convertino discloses providing a comparison of the plurality of source systems to the user interface (para. [0014], defining a class of users of the log analytics system, wherein a class of users comprises user capacities; generating a metric vector, each metric vector comprising a set of index terms, wherein each metric vector corresponds to a log metric in a database; generating term weights values for each index term in a metric vector, generating a centroid vector comprised of an aggregate of metric vectors, calculating a similarity between the centroid vector and metric vectors, generating and rank similarity scores of metric vectors to the centroid vector, and providing recommendations of log metrics associated with the metric vectors that exceed a threshold. [0062] FIG. 6 shows a flowchart illustrating the method for log metric recommendation by a log analytics system. One of the benefits of the log analytic system is that users in similar classes and capacities gain insight from metric usage of other users in such classes and capacities, both within and between enterprises. Metric recommendations can therefore be generated by a log analytics system and their relevance determined through the comparison of log metrics, who uses them, where they are used, and how frequently).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the teaching of Ponnuswamy/Love/Singh and include providing a comparison of the plurality of source systems to the user interface using the teaching of Convertino. One would have been motivated to do so in order to  manage system resources, resolve application errors, and gain insights to into application or end user behavior. The system can automatically identify and recommend new metrics of interest to the user.

8.	Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ponnuswamy (US 20180227176 A1) hereinafter referred as Ponnuswamy in view of Love et al. (US 9836183 B1 ) hereinafter referred as Love in view of  Singh et al. (US 20160337211 A1) hereinafter referred as Singh in view of Kohout et al. (US 20180013681 A1) hereinafter referred as Kohout
and further in view of Givental et al. (US 20210264025 A1) hereinafter referred as Givental.
Regarding claims 4 and 13, Ponnuswamy/Love/Singh/Kohout discloses claim 3  as recited above. Ponnuswamy/Love/Singh/Kohout may not explicitly disclose computing relevancy scores for the plurality of potential device classification rules based on their similarities to each of the set of device classification rules; and selecting a particular device classification rule from among the plurality of potential device classification rules based on its relevancy score.
However, Givental discloses computing relevancy scores for the plurality of potential device classification rules based on their similarities to each of the set of device classification rules; and selecting a particular device classification rule from among the plurality of potential device classification rules based on its relevancy score (para. [0085] ML model selection and generation of an ensemble of ML models is performed dynamically for each incoming log data structure received from the monitored computing system environment. Thus, for a first log data structure, the ensemble may comprise a first subset of ML models, while for a second log data structure, the dynamically generated ensemble may comprise a second subset of ML models where at least one of these ML models may be different from the first subset of ML models. The selection of which ML models to include in the ensemble is based on the relative rankings of the ML models as determined based on the training of the ML models and the accuracy, confidence, and risk associated with the ML model predictions with regard to particular types of logs. Moreover, the selection is based on which particular types of logs are present in the incoming log data structure and their classification into one of a plurality of classes of logs determined based on the relative rankings of ML models. Thus, a dynamic mechanism for dynamically selecting the ML models providing the highest accuracy, with the highest confidence, and lowest risks associated with misprediction, based on the particular types of logs present in the incoming log data structures, is provided. This is a distinct improvement over other mechanisms which use a statically determined ML model and/or static ensemble of ML models that are applied to all log data structures regardless of what types of logs may be present in the log data structures. the system will report a confidence level. The confidence level refers to the auto-classification system's level of certainty that it has assigned the correct classification to a document. It is determined by comparing a document to a set of exemplars, adding the classifications for the exemplars, and calculating a confidence score based on the information.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the teaching of Ponnuswamy/Love/Singh Kohout and to include computing relevancy scores for the plurality of potential device classification rules based on their similarities to each of the set of device classification rules; and selecting a particular device classification rule from among the plurality of potential device classification rules based on its relevancy score using the teaching of Givental. One would have been motivated to do so in order to select a trained machine learning models to process an input data instance.  

9.	Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ponnuswamy (US 20180227176 A1) hereinafter referred as Ponnuswamy in view of Love et al. (US 9836183 B1 ) hereinafter referred as Love in view of  Singh et al. (US 20160337211 A1) hereinafter referred as Singh in view of Kohout et al. (US 20180013681 A1) hereinafter referred as Kohout in view of Givental et al. (US 20210264025 A1) hereinafter referred as Givental and further in view of Simard et al. (US 9348899 B2) hereinafter referred as Simard.

Regarding claims 5 and 14, Ponnuswamy/Love/ Singh/Kohout/Givental discloses claim 4  as recited above. Ponnuswamy/Love /Kohout/Givental may not explicitly disclose providing the particular device classification rule to the user interface; and receiving feedback regarding the particular device classification rule from the user interface. However, Simard discloses providing the particular device classification rule to the user interface; and receiving feedback regarding the particular device classification rule from the user interface ([para 0025] the auto-classification system (auto-classifier) is configured to provide feedback to the user in the form of metrics or other information that the user can review to determine whether the model is sufficiently accurate and for optionally adjusting the classification model to improve its accuracy. [0040] the system displays recommended actions to enable the user to improve the model's accuracy. The recommended actions may be presented as part of a guide that provides user feedback on the model's classification performance. This guide may be understood as providing dynamic user feedback in the sense that the user can iteratively tweak the model and keep re-running the classifications to see how each change to the model improves the model's accuracy. Each time the user re-runs the classification, the guide will update the recommended actions to provide updated feedback to the user based on the latest iteration of the model.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the teaching Ponnuswamy/Love/ Singh /Kohout/Givental and to include providing the particular device classification rule to the user interface; and receiving feedback regarding the particular device classification rule from the user interface using the teaching of Simard. One would have been motivated to do so in order to enable user to adjust a classification algorithm to achieve more optimal classification results in accurate and consistent manner without any productivity loss and business and legal risk.

Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kidest Mendaye whose telephone number is (571)272-
2603. The examiner can normally be reached on Monday through Friday 7:00 am-5:00pm EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Pappas can be reached on (571) 272-7646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIDEST MENDAYE/
Examiner, Art Unit 2448                         

/JONATHAN A BUI/Primary Examiner, Art Unit 2448